 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                       CASE NO. C16-1481JLR

11                                Plaintiff,                ORDER DIRECTING THE
                   v.                                       PARTIES TO FILE A JOINT
12                                                          STATUS REPORT
            EDWARD GOODRIDGE JR.,
13
                     Defendant/Judgment Debtor,
14
            STILLAGUAMISH TRIBE OF
15          INDIANS,
16                                Garnishee.
17
            The court hereby ORDERS the parties to file a joint status report stating (1) the
18
     status of the matter, (2) whether this matter may be administratively closed, (3) if this
19
     matter may not be administratively closed, what steps are necessary to bring this matter
20
     to closure, and (4) any other issues that the parties believe should be brought to the
21
     attention of the court. The parties shall file their joint status report no later than seven (7)
22


     ORDER - 1
 1   days from the date of this order. If the parties cannot come to agreement concerning the

 2   status of this matter, they may include their varying statements within their joint status

 3   report.

 4             Dated this 13th day of August, 2019.

 5

 6                                                     A
                                                       JAMES L. ROBART
 7
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
